UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:July 6, 2012 CAPSTONE COMPANIES, INC. (Formerly “CHDT CORPORATION”) (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 8.01Other Events.Effective July 6, 2012, CHDT Corporation’s (“Company”) corporate name changes to“Capstone Companies, Inc.” and the trading symbol for the Company’s Common Stock, $0.0001 par value per share, changes from “CHDO” to “CAPC.”The Company’s Common Stock is quoted on The OTC Markets Group, Inc.’s QB Tier. The Company issued a press release on July 5, 2012, announcing the above changes, which press release is attached hereto. ITEM9.01Financial Statements and Exhibits EXHIBIT NUMBEREXHIBIT DESCRIPTION 99.1Press Release, dated July 5, 2012, issued by Capstone Companies, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:July 9, 2012 By: /s/ Stewart Wallach Chief Executive Officer
